DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 6/28/2021. Claims 1-15 are pending and have been examined. 
Response to Amendments and Arguments
2.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive.
	In particular, the applicant argues that the references do not teach the entire amended limitations recited in the amended independent claims. In response, the examiner respectfully disagrees. For such extensive amendments and arguments, the applicant is referred to the Section below where detailed reasons for rejection is presented.
Claim Rejections - 35 USC § 103
3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick, et al. (US 20160148610; hereinafter KENNEWICK) in view of Erell, et al. (US 20050273337; hereinafter ERELL).
As per claim 1, KENNEWICK (Title: System and method of providing intent predictions for an utterance prior to a system detection of an end of the utterance) discloses “An electronic device comprising: a memory configured to store a model for obtaining user intention information from a user voice uttered by a user of the electronic device, a microphone; a display, and one or more processors (KENNEWICK, [0086], memory; [0039], The user inputs may comprise an auditory input (e.g., received via a microphone); [0015], screenshots of user interfaces; [0034], processor; [0045], The sound segments (or a representation of the sound segments) are then processed with one or more speech models (e.g., acoustic model, lexicon list, language model, etc.) to recognize one 230 for further processing) configured to:
 receive, in a first period via the microphone, a first user voice uttered by the user, apply the first user voice, received in the first period, to the stored model, obtain first user intention information based on applying the first user voice to the stored model while a second user voice is received via the microphone in a second period after the first period; during the second period after the first period: receive, via the microphone, the second user voice uttered by the user (KENNEWICK, [0039], speech recognition instructions 121, natural language processing instructions 122 <read on stored models> .. process one or more user inputs <read on the current and the following utterances> of a user to determine one or more user requests that are intended by the user when the user provided the user inputs), obtain the first user intention information based on applying the first user voice to the stored model (Examiner’s Note: this limitation repeats the same limitation stated above and apparently contradicts the order of the processing steps), and [ display, on the display, first response information ] corresponding to the obtained first user intention information (KENNEWICK, [0014], FIGS. 3A-3C illustrate screenshots of a user interface depicting features related to continuous intent predictions; [0010], Upon deciding that one or more of the predicted intents correspond to an intent of the user in speaking the utterance, a response for presentation to the user may be generated using the content related to a user request associated with at least one of the corresponding predicted intents);
 apply both of the received first user voice and the received second user voice or the received second user voice to the stored model, based on applying both of the received first user voice and the received second user voice or the received second user voice to the stored model, obtain second response information that is related to the first response information, and [ 2Appl. No.: 16/467,610Response dated: June 28, 2021Reply to Office Action of: February 1, 2021display, on the display, the second response information ] (KENNEWICK, [0005], new predictions and/or updates to prior predictions with regard to the utterance (e.g., prediction of what the user intends to say, prediction of what the user intends to accomplish by speaking the utterance (or portions thereof), etc.) may be performed as additional portions of the utterance are received. User requests may be generated based on the new/updated predictions and/or content related to the user requests may be obtained <read on related response>).”  
KENNEWICK does not expressly disclose more details of “display, on the display, first response information ..” However, the limitation is taught by ERELL (Title: Apparatus and method for synthesized audible response to an utterance in speaker-independent voice recognition).  
In the same field of endeavor, ERELL teaches: [0026] “a vocal command thereby causing the system to proceed with or to abandon the corresponding action” and [0027] “Display .. providing a visual indication of a recognized vocal command.”   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ERELL in the system taught by KENNEWICK to include mechanisms for providing further responses (such as displaying information or performing actions) to the user once the user’s intention is detected and confirmed.
claim 2 (dependent on claim 1), KENNEWICK in view of ERELL further discloses “based on at least one word being included in the first user voice, obtain a reliability of each of a plurality of utterance intentions, and based on detecting that an utterance intention among the plurality of utterance intentions has a reliability equal to or greater than a predetermined value, obtain the detected utterance intention as an utterance intention of the user (KENNEWICK, [0010], A predicted intent may, for example, be determined to correspond to an intent of the user in speaking the utterance <read on at least one word> responsive to the predicted intent satisfying a certain threshold level of confidence (e.g., satisfying a threshold confidence score) .. < read on reliability>).”  
As per claim 3 (dependent on claim 2), KENNEWICK in view of ERELL further discloses “initiate an operation for preparing an execution of an application for performing an operation corresponding to an utterance intention having a highest reliability among the plurality of utterance intentions (KENNEWICK, [0010], A predicted intent may, for example, be determined to correspond to an intent of the user in speaking the utterance .. responsive to the predicted intent being selected as the most accurate prediction among a set of predicted intents, etc.; [0071], natural language processing instructions 122 may predict that the user will subsequently follow up with an utterance comprising the “call” action (e.g., “Call [Restaurant Name 1]”); ERELL, [0026], a vocal command thereby causing the system to proceed with or to abandon the corresponding action).”  
As per claim 4 (dependent on claim 2), KENNEWICK in view of ERELL further discloses “based on detecting that the utterance intention has the reliability equal to or greater than the predetermined value, control the display to display an execution screen of an application for performing an operation corresponding to- 47 -0503-0394 (OEC/10605/US) English Translationthe detected utterance intention .”  
As per claim 5 (dependent on claim 4), KENNEWICK in view of ERELL further discloses “control the display to display a user interface (UI) inducing the user to utter additional information necessary for performing the operation corresponding to the detected utterance intention (ERELL, [0027], Display .. may provide other indications as required, such as prompting the user to complete a procedure <read on the associated UI for user to input information> and providing a visual indication of a recognized vocal command).”  
As per claim 6 (dependent on claim 2), KENNEWICK in view of ERELL further discloses “based on the reliability of each of the plurality of determined utterance intentions being smaller than the predetermined value, control the display to display a list user interface (UI) including the plurality of obtained utterance intentions (KENNEWICK, [0010], responsive to the predicted intent satisfying a certain threshold level of confidence (e.g., satisfying a threshold confidence score) <read on a ready mechanism to obtain the reliability of the determined intentions, and the corresponding display of the intentions in any way such as a list per system design choice>; [0010], a response for presentation to the user may be generated using the content related to a user request associated with at least one of the corresponding predicted intents; ERELL, [0027], Display .. providing a visual indication <read on UI> of a recognized vocal command), and 
based on receiving a user input selecting an utterance intention among the plurality of utterance intentions being displayed, provide response information corresponding to the selected utterance intention (KENNEWICK, [0008], one or more requests may be generated <read on responses> based on the user's confirmation/selection of a presented set of inferred words <read on intentions>; ERELL, [0026], a vocal command <read on selected intention> thereby causing the system to proceed with or to abandon the corresponding action <read on response>).”  
As per claim 7 (dependent on claim 1), KENNEWICK in view of ERELL further discloses “based on an utterance intention newly obtained based on an additional word being different from an utterance intention obtained based on at least one word, provide updated response information corresponding to the newly obtained utterance intention (KENNEWICK, [0005], new predictions and/or updates to prior predictions with regard to the utterance (e.g., prediction of what the user intends to say, prediction of what the user intends to accomplish by speaking the utterance (or portions thereof), etc.) may be performed as additional portions of the utterance are received. User requests may be generated based on the new/updated predictions and/or content related to the user requests may be obtained <read on updated response>; ERELL, [0027], Display .. providing a visual indication of a recognized vocal command <read on response which can be broadly interpreted>).”  
As per claim 8 (dependent on claim 1), KENNEWICK in view of ERELL further discloses “control the display to display response information (ERELL, [0027], Display .. may provide other indications as required, such as prompting the user to complete a procedure and providing a visual indication of a recognized vocal command <read on response which can be broadly interpreted>).” 
claim 9 (dependent on claim 8), KENNEWICK in view of ERELL further discloses “wherein the response information comprises a name of an entity and an intention (ERELL, [0027], Display .. may provide other indications as required, such as prompting the user to complete a procedure and providing a visual indication of a recognized vocal command <read on a ready mechanism to display any response information or recognized vocal commands, such as a name of an entity and an intention>; KENNEWICK, [0071], natural language processing instructions 122 may predict that the user will subsequently follow up with an utterance comprising the “call” action (e.g., “Call [Restaurant Name 1]”).”
Claims 10-15 (similar in scope to device claims 1-6) are rejected under the same rationale as applied above for claims 1-6.
Conclusion 
4.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		8/3/2021Primary Examiner, Art Unit 2659